DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant amends claims 1, 3, 4, 12, 13, 15, 16, and 18-20. These amendments have not overcome the prior art rejections.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Atop page 13 of Applicant’s remarks, Applicant states that:

    PNG
    media_image1.png
    338
    819
    media_image1.png
    Greyscale

Page 13 the goes on to state that: 

    PNG
    media_image2.png
    435
    992
    media_image2.png
    Greyscale

Subsequently, beginning on page 13 and ending atop page 14, Applicant argues that:

    PNG
    media_image3.png
    732
    1392
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    618
    1396
    media_image4.png
    Greyscale

Examiner respectfully disagrees with Applicant’s understanding of the Lyman reference and with Applicant’s conclusions. Let us carefully examine Applicant’s arguments in light of what the claim actually requires. The first clause in the body of the claim recites, “receiving one or more cases”. Thus, only a single “case” is required. Thus, the medical image analysis that Lyman performs in order to generate the report pertains to at least one case. Furthermore, even, arguendo, these limitations were amended to require a plurality of cases, that, per se, would not require that the actions are executed for each of the plurality of cases. That interpretation would need to be explicitly required by any future amendment. Never-the-less, Linhart teaches per case report generation as was cited in rejecting limitations that were present in original claim 1 that have now been moved to claim 12, so the point is altogether moot.

The excerpt that Applicant quotes above from Lyman, “populating one or more sections of the preliminary report data with automatically generated, proposed natural language text based on corresponding anatomical features of the medical scans”, comes from paragraph 320 of Lyman, which reads:

    PNG
    media_image5.png
    613
    947
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    300
    942
    media_image6.png
    Greyscale

The “one or more sections of the preliminary report” that are generated with natural language text “based on corresponding anatomical features” are the claimed “plurality of partial reports” determined “using the plurality of features”. That is, sections of a report are partial reports. Placing these report sections into a report is “aggregating… the plurality of partial reports into a report.” Now the question lies, does Lyman teach that these actions are carried out by a machine learning model? The answer is most definitely yes, because that is what Lyman is all about. However, let us revisit Lyman’s teachings. 

Paragraph 62, of Lyman, teaches that a medical scan natural language functions such as medical report generator functions can be trained can be trained using medical scan entry data. Thus, this is a machine learning model:

    PNG
    media_image7.png
    1127
    948
    media_image7.png
    Greyscale

Paragraph 103, of Lyman, teaches that the medical report generator is trained. Therefore, this is a machine learning model: 

    PNG
    media_image8.png
    350
    945
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    860
    944
    media_image9.png
    Greyscale

Paragraph 336, of Lyman, teaches that a natural language generator function, for generating proposed natural language text for corresponding anatomical features as a function of inference data, can be trained in accordance with an NLP-based model by implementing the medical scan natural language analysis system. Thus, this is a machine learning model:

    PNG
    media_image10.png
    1260
    941
    media_image10.png
    Greyscale

Clearly, we can see that Lyman teaches that the report sections are generated by a machine learning model, but is the aggregating performed via machine learning? The answer again is yes. Let us take a look. Paragraph 420, of Lyman, medical report natural language model can be trained to produce a written report. Thus, the entire report, comprising the report sections as discussed above, is generated by a machine learning model:

    PNG
    media_image11.png
    394
    939
    media_image11.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 13, and 19 were amended to add the limitations, “automatically aggregating, using the machine learning model, the plurality of partial reports into a report”. However, the original disclosure does not provide written description for this limitation. That is, the original disclosure does not recite that the machine learning model aggregates the plurality of partial reports.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7-11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/075172 (Linhart) in view of US 2022/0051771 (Lyman).

As per claim 1, Linhart teaches a computer-implemented method of using at least one machine learning model to categorize a sample in digital pathology, comprising: 
receiving one or more cases, each associated with digital images of a pathology specimen, at a digital storage device (Linhart: Figs. 1, 2); 
identifying, using the machine learning model, a case of the one or more cases as ready to view; receiving a selection of the case, the case comprising a plurality of parts (Linhart: paras 14, 32, 67: “trained to perform an optimized triage of 10 pathological cases”; paras 15, 18: “ML module… examination priority (e.g., of the pathological case”; ML module In prioritizing/optimizing, the ML model indicates when a particular case is read relative to another case of lower priority; para 68: “train the ML module to route or assign specific cases to specifically selected experts according to at least one of the personal info1mation, the pathological institute's policy and the detected clinical features”; para 74; para 103: “System 1000 may include one or more ML modules”; Fig. 4); 

Although, Linhart does teach annotating the collection of suspicious slides and/or generating a report based on the collection of suspicious slides (Linhart: See arguments and citations offered in rejecting claim 12 below), Linhart does not teach determining, using the machine learning model, a plurality of features based on the digital images associated with the case; determining, using the machine learning model, a plurality of partial reports using the plurality of features; and automatically aggregating, using the machine learning model, the plurality of partial reports into a report. Lyman teaches these limitations (Lyman: Figs. 13A-13C and associated text in abstract and paras 62, 103, 320-323, 331-336, 351-355, 368-373, 409, 420; 

    PNG
    media_image12.png
    556
    839
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    586
    792
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    576
    774
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    583
    819
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    76
    396
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    267
    394
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    328
    394
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    486
    391
    media_image19.png
    Greyscale
).
Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Lyman into Linhart since Linhart suggests a machine learning system that facilitates disease detection by a specialist and generates a report on findings in general and Lyman suggests the beneficial use of a machine learning system that facilitates disease detection by a specialist and generates a report on findings wherein the report is generated as partial reports which are combined in a final report since “if a radiologist were to rely on a template report document filled with the default language for all anatomical features, they might accidentally forget to double-check and/or change one of the sections to reflect an abnormality present in the scan. The proposed invention automatically populates a preliminary report with this default language only for anatomical features that are automatically determined to have no abnormalities based on inference data generated via a computer vision model applied to a medical scan, requiring that the radiologist verifies each corresponding section is indeed normal, and enabling the radiologist to supply additional text and/or edits as needed for sections that include abnormalities and/or for sections that were mistakenly identified as normal.” (Lyman: para 322) in the analogous art of a machine learning system that facilitates disease detection by a specialist and generates a report on findings. The teachings of Lyman can be incorporated into Linhart in that the report is generated as partial reports which are combined in a final report. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 3, Linhart in view of Lyman teaches the computer implemented method of claim 12, wherein annotating the collection of suspicious slides further comprises: outlining at least one region around suspicious tissue; measuring a length and/or an area of the suspicious tissue; and outputting an annotation onto the collection of suspicious slides (Linhart: See arguments and citations offered in rejecting claim 1 above. “annotating” is not required because it is recited as an alternative in claim 1).

As per claim 4, Linhart in view of Lyman teaches the computer-implemented method of claim 12, further comprising: populating the report with information about the collection of suspicious slides; and outputting the report to a user (Linhart: See arguments and citations offered in rejecting claim 1 above).

As per claim 5, Linhart in view of Lyman teaches the computer-implemented method of claim 4, wherein information about the collection of suspicious slides comprises a focus area, a contextual area, one or more measurements of suspicious tissue, and/or an alphanumeric output (Linhart: See arguments and citations offered in rejecting claim 1 above).

As per claim 7, Linhart in view of Lyman teaches the computer-implemented method of claim 4, wherein the report and/or visualization of a suspicious tissue comprises a detection panel, a quantification panel, and/or an annotation log (Linhart: See arguments and citations offered in rejecting claim 1 above; Fig. 1: primarily s-3A, s4, s5, s-5A).

As per claim 8, Linhart in view of Lyman teaches the computer-implemented method of claim 7, wherein the annotation log is searchable at a case level and at a part level (Linhart: See arguments and citations offered in rejecting claim 7 above. “annotation log” is not required because it is recited as an alternative in claim 7).

As per claim 9, Linhart in view of Lyman teaches the computer-implemented method of claim 1, further comprising: determining a complexity associated with each of the one or more cases; and prioritizing the one or more cases based on the determined complexity (Linhart: See arguments and citations offered in rejecting claim 1 above).

As per claim 10, Linhart in view of Lyman teaches the computer-implemented method of claim 1, further comprising: sorting and/or filtering for display, using the machine learning model, the plurality of parts based on the determination of whether the plurality of parts are suspicious or non-suspicious (Linhart: See arguments and citations offered in rejecting claim 1 above).

As per claim 11, Linhart in view of Lyman teaches the computer-implemented method of claim 1, further comprising: determining a pathology type; and generating the report based on the determined pathology type (Linhart: See arguments and citations offered in rejecting claim 1 above).

As per claim 12, Linhart in view of Lyman teaches the computer-implemented method of claim 1, further comprising: 
determining, using the machine learning model, whether the plurality of parts are suspicious or non-suspicious; receiving a selection of a part of the plurality of parts (Linhart: paras 61: “one or more samples”; Fig. 1: s2; para 78: “predict a probability a specific medical finding (e.g., a malignant cell in a sampled biopsy”; para 93: “receiving a specimen or a sample 10 of a tissue, associated with a specific pathological case… a suspected clinical condition”; para 68: “train the ML module to route or assign specific cases to specifically selected experts according to at least one of the personal info1mation, the pathological institute's policy and the detected clinical features”; para 74; para 103: “System 1000 may include one or more ML modules”; Fig. 4); 
determining whether a plurality of slides associated with the part are suspicious or non-suspicious; determining, using the machine learning model, a collection of suspicious slides, of the plurality of slides, the machine learning model having been trained by processing a plurality of training images (Linhart: para 9; paras 95, 96; para 67: “ML module, adapted to be trained (e.g., by receiving supervisory information from a human pathologist) to sort the scanned slides according to the detected ROls and clinical features.”; para 78; Fig. 1: s-2B, s-3A; para 103: “System 1000 may include one or more ML modules”; Fig. 9: 1005-1015; Fig. 4); and 
annotating the collection of suspicious slides and/or generating a report based on the collection of suspicious slides (Linhart: para 23, 27-28, 30, 39, 43; para 24: “ML module… produce the sixth suggestion, relating to a required additional examination of the at least one slide”; para 29: “ML module may be configured to produce the at least one personalized suggestion according to… the extracted slide feature”; para 37: “ML module may be configured to: produce an examination story of a pathologist's examination of a specific pathology slide”; para 75; para 80: “second report, produced by the at least one ML module”: Fig. 1: s4, s5; Fig. 9: 1020; Figs. 5-8: “ML suggestions”).

As per claims 13, 15, 16, 17, and 18, arguments made in rejecting claims 1, 3, (4 & 5), 9, and 12 are analogous to arguments for rejecting claims 13, 15, 16, 17, and 18. Linhart also teaches at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations (Linhart: Fig. 2; paras 85-92).

As per claims 19 and 20, arguments made in rejecting claims 1 and (3&12) are analogous to arguments for rejecting claims 19 and 20. Linhart also teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor (Linhart: Fig. 2; paras 85-92).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/075172 (Linhart) in view of Lyman as applied to claims 1 and 13 above, and further in view of EP 2535757 (Ruddle).

As per claim 2, Linhart in view of Lyman teaches the computer-implemented method of claim 1. Linhart does not teach identifying a case as ready to view comprises verifying that all slides within the case are processed and uploaded to a digital storage device. Ruddle teaches these limitations (Ruddle:

    PNG
    media_image20.png
    238
    377
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    238
    380
    media_image21.png
    Greyscale

  
    PNG
    media_image22.png
    185
    381
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    372
    565
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    355
    405
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    459
    432
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    501
    473
    media_image26.png
    Greyscale

; also see paras 20, 23, 49).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Ruddle into Linhart in view of Lyman since Linhart in view of Lyman suggests a system for case, sample, and slide review by a pathologist in general and Ruddle suggests the beneficial use of a system for case, sample, and slide review by a pathologist wherein a case is identified as ready to review when all slides within the case are processed and uploaded to a digital storage device “so that at least a low magnification image of any part of any of those slides will be available for display”(Ruddle: para 82) in the analogous art of a system for case, sample, and slide review by a pathologist. The teachings of Ruddle can be incorporated into Linhart in view of Lyman in that a case is identified as ready to review when all slides within the case are processed and uploaded to a digital storage device. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 14, arguments made in rejecting claim 2 are analogous to arguments for rejecting claim 14.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/075172 (Linhart) in view of Lyman as applied to claim 5 above, and further in view of WO 2020132363 (Rhodes).

As per claim 6, Linhart in view of Lyman teaches the computer-implemented method of claim 5. Linhart does not teach the alphanumeric output comprises a binary indication of a presence of one or more biomarkers within the tissue. Rhodes teaches these limitations (Rhodes: 

    PNG
    media_image27.png
    64
    540
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    438
    545
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    680
    736
    media_image29.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Rhodes into Linhart in view of Lyman since Linhart in view of Lyman suggests a system to facilitate cancer detection by pathologist based on biomarker in general and Rhodes suggests the beneficial use of a system to facilitate cancer detection by pathologist based on biomarker wherein the binary status of the biomarker is reported as to “indicate the statuses for a plurality of biomarkers” (Rhodes: para 84) in the analogous art of a system to facilitate cancer detection by pathologist based on biomarker. The teachings of Rhodes can be incorporated into Linhart in view of Lyman in that the binary status of the biomarker is reported. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662